Citation Nr: 1508699	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1948 to July 1948, and again from August 1950 to September 1951. He received a Purple Heart during the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The appellant was scheduled for a Board videoconference hearing on two occasions.  The first, in December 2014, was postponed at the request of the appellant.  He did not appear for the second scheduled hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims that service connection is warranted for PTSD.  He maintains that this is evidenced by his award of a Purple Heart.  He has not been diagnosed with PTSD, by VA examination or by any outpatient treatment records.  It is noted in the file that his VA outpatient treatment records from December 2003 to February 2009 had been reviewed in connection with the claim.  Those records are not associated with the claims folder or with the electronic file (VBMS or Virtual VA).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the VA Muskogee, Oklahoma, or any other identified VA facility from 2003 to the present and associate those records with the claims folder.  

2.  Following such development and any other development deemed relevant, the AOJ should review and readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

